                                       1:20-cv-02447-SDG
                          Hill & Mac Gunworks, LLC v. True Position, Inc.
                                  Honorable Steven D. Grimberg

                         Minute Sheet for proceedings held In Open Court on 09/02/2020.


             TIME COURT COMMENCED: 10:05 A.M.
             TIME COURT CONCLUDED: 12:50 P.M.             COURT REPORTER: Alicia Bagley
             TIME IN COURT: 2:00                          DEPUTY CLERK: Alisha Holland
             OFFICE LOCATION: Atlanta

         ATTORNEY(S)       Dianna El Hioum representing Hill & Mac Gunworks, LLC
         PRESENT:          Dean Fuchs representing True Position, Inc.
                           G. Kent representing Hill & Mac Gunworks, LLC
                           David Turner representing True Position, Inc.
                           John Webster representing True Position, Inc.
                           ** Nicholas Corser representing Hill & Mac Gunworks, LLC
         PROCEEDING
                           Motion Hearing(PI or TRO Hearing-Evidentiary);
         CATEGORY:
         MOTIONS RULED     [17]Motion for Preliminary Injunction GRANTED
         ON:               [38]Motion for Leave to File GRANTED

         MINUTE TEXT:      Hearing held on Plaintiff's Motion for Preliminary Injunction [ECF 17].
                           The Court GRANTED Plaintiff's Motion for Leave to File Late Reply
                           [ECF 38]. Witnesses Everett "Mac" Steil and Chris Woods sworn and
                           testified. Plaintiff's exhibit numbers 1 and 5 admitted. The Court
                           GRANTED Plaintiff's Motion for Preliminary Injunction. Defendant is
                           ORDERED to provide Plaintiff with access to its warehouse located in
                           Utah to retrieve all machines, tooling, extrusions, and parts listed in
                           Plaintiff's Exhibit 1. Plaintiff is ORDERED to bear all cost for packaging
                           and retrieving the items. Plaintiff is ORDERED to retrieve the items from
                           the Utah warehouse within 45 days. The Court ORDERED the Plaintiff to
                           post a $25,000 security bond within 45 days. Plaintiff's counsel is ordered
                           to prepare and submit to the Court, after conferring with Defendant's
                           counsel, a proposed order containing undisputed findings of fact and
                           conclusions of law by Wednesday, September 9, 2020. A written order


1 of 2
                           will follow.
         HEARING STATUS:   Hearing Concluded
         EXHIBIT STATUS:   Exhibits retained by the Plaintiff to be electronically filed with the Clerk's Office.
                           (Temporary Procedures for Electronically Filing Documentary Exhibits Admitted During
                           Video/Telephone Proceedings)




2 of 2
